Title: From Charles Francis Adams to John Quincy Adams, 15 August 1814
From: Adams, Charles Francis
To: Adams, John Quincy


No: 5Dear PapaSt: Petersburg August 15 1814 
I recieved your kind Letter, of the 22 July, and was very glad you were so much pleased with my Letter. I still keep my Journal, and Copy my Letters in my Letter Book.
Mama had some Cucumbers planted in her Garden, first there came green leaves, afterwards yellow Blossoms, and when the flowers dropped off, I found a number of little Cucumbers. We had also a great many Strawberries and Currants.
Sunday I went to Pavlovski with Mama I walked in the gardens, and rode upon a Ligne to see the Monuments of the Emperor Paul and the young Princes. The Gardens are beautiful, and all the pleasure boats were dressed in Colours. Mama permitted me to dine at Table with the Duke and Duchess de Sera Capriola, and Count Maistre who both desired me to present their best respects to you; in the evening I saw the Fireworks; while Mama went to the Ball at the Empress Mothers.
We did not get home till two o’clock Tuesday morning. Mama and I were both sick for two days, I am now much better.
How I should like to walk through the nine Gates you mention. I wish you would come home, it is so dull since Aunt Smith, and Cousin Caroline, are gone.
I am, Dear Papa, your dutiful Son,
Charles Francis Adams